Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s Request for Continued Examination dated filed on August 29, 2022. Claims 1, 15 and 18 have been amended. Claims 17 and 19 have been cancelled.  Claims 1-16, 18 and 20 are pending.

Claims 1-16, 18 and 20 are allowed. 
Regarding Claims 1-2, applicant amended the independent claim to overcome the claim rejection set forth in the Final Office action dated on April 28, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a network of lights wherein, along with the other claimed features, the first and second lights are configured to communicate between different groups of lights directly by the short-distance communication module of their control module, as recited in claim 1.
Regarding Claims 3-14, the cited prior art of record does not teach or fairly suggest a method for operating a network of lights wherein, along with the other claimed steps, at a time, for each group, only one of the at least first and second lights communicates outside said group, as recited in claim 3.
Regarding Claims 15-16, applicant amended the independent claim to overcome the claim rejection set forth in the Final Office action dated on April 28, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a method for operating a network of lights wherein, along with the other claimed steps, the first and second lights are configured to communicate between different groups directly by the long-distance communication module of their control module, as recited in claim 15.
Regarding Claims 18 and 20, applicant amended the independent claim to overcome the claim rejection set forth in the Final Office action dated on April 28, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a network of lights wherein, along with the other claimed features, the control modules comprise an RFID reader and the lights comprise an information medium registering light-specific information and an RFID transponder readable by the RFID reader, as recited in claim 18.
Prior art Huang et al. (WO2012/048532) discloses a network of lights comprising short-distance and long-distance communication modules and group communication.

Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844